Citation Nr: 0519919	
Decision Date: 07/21/05    Archive Date: 08/03/05

DOCKET NO.  00-16 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. Driever, Counsel




INTRODUCTION

The veteran had active service from March 1966 to February 
1970.  

This claim comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  

In July 2003, the Board remanded this claim to the RO via the 
Appeals Management Center (AMC) in Washington, D.C., for 
additional action.  This claim is again REMANDED to the RO 
via AMC.  VA will notify the veteran and his representative 
if they are required to take further action with regard to 
the claim.

In an Appellant's Brief dated February 2002, the veteran's 
representative appears to be raising another claim for 
consideration, that is, entitlement to service connection for 
a psychiatric disorder other than PTSD.  He points out that, 
in service, the veteran sought psychiatric care on multiple 
occasions and physicians diagnosed a psychiatric disorder.  
This matter is referred to AMC for appropriate action.   


REMAND

The veteran contends that he is entitled to service 
connection for PTSD on the basis that this disease developed 
secondary to multiple stressors experienced while serving on 
active duty from March 1966 to February 1970.  Additional 
action is necessary before the Board can decide this claim.

First, in written statements submitted in support of his 
appeal, the veteran indicated that he wanted to present 
testimony in support of his claim at a hearing.  To date, 
however, he has not done so.  Specifically, in a VA Form 9 
(Appeal to Board of Veterans' Appeal) received in July 2000, 
the veteran requested a hearing before a local Hearing 
Officer.  The RO acknowledged this hearing request and 
notified the veteran of the date of the scheduled hearing in 
a letter dated in early August 2000.  In a letter dated in 
late August 2000, the RO informed the veteran that the RO had 
to reschedule the hearing for a later date.  Thereafter, in a 
VA Form 21-4138 (Statement in Support of Claim) received in 
October 2000, the veteran indicated that, because VA was 
attempting to verify his stressors, he wished to cancel his 
hearing and reserve the right to reschedule a hearing in the 
future.  The veteran later exercised this right in a VA Form 
9 received at the RO in June 2005, according to the date 
stamp, which may have been actually received in June 2004 and 
erroneously date stamped.  Therein, he requested another type 
of hearing, specifically, a Board hearing at the RO.  To 
date, VA has not afforded the veteran an opportunity to 
present testimony at such a hearing.  To ensure the veteran 
due process of law, AMC should take such action on remand.

Second, on November 9, 2000, the Veterans Claims Assistance 
Act (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) and codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2004).  The VCAA and its 
implementing regulations are applicable to this appeal.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of the information and 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion 
of the evidence is to be provided by the claimant and which 
portion of the evidence VA will attempt to obtain on behalf 
of the claimant. 

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  As explained below, VA has not yet 
satisfied its duty to assist such that the Board may proceed 
in adjudicating this claim.  

The veteran asserts that he developed PTSD secondary to 
multiple in-service stressors, including the following: (1) 
while stationed in Okinawa with the 374th Tactical Airlift 
Wing (TAW) of the United States Air Force, from January 1969 
to January 1970, regularly flying hazardous missions to, and 
engaging in combat in, Vietnam; (2) knowing numerous 
individuals who were wounded or killed in action as a result 
of these missions; (3) knowing James Summerall, who died in 
May 1968, secondary to a non-battle cause (described as an 
fatal accident during which the individual was changing a 
rear light on an aircraft, pushed the power rudder aside, and 
then lost his leg after someone put the power on); (4) on or 
about December 28, 1967, traveling on a KC-135 tanker 
airplane to an Air Force base in Fairbanks, Alaska, as a 
participant in Burning Candy Mission, when the airplane 
experienced serious engine trouble, requiring an emergency 
landing in North Dakota; (5) in 
mid-February 1968, refueling an F-4 over the skies of 
Vietnam, when the action caused the entire boom to be torn 
off the plane and necessitated the pilot to eject; (6) in 
June 1969, while at Cam Ranh Bay, experiencing rocket 
attacks, witnessing dead bodies in the bay, and knowing of 
fellow servicemen who stepped on landmines by the bay; (7) in 
1969, taking enemy fire while taking off, flying over, or 
landing at Tan Sanh Nhut in Saigon, Loc Ninh, Ban Me Thout, 
Hue and Da Nang; and (8) witnessing the death of his 
Technical Sergeant, with the surname of Tingay, who was blown 
up by a 122 rocket in the chest. 

Medical evidence submitted in support of the veteran's claim, 
specifically, a September 1999 written statement from David 
Calenzani, M.D., and reports of VA PTSD examinations 
conducted in December 1999 and November 2004, reflects that 
physicians have diagnosed the veteran with PTSD.  This 
evidence also reflects that these physicians have linked the 
veteran's PTSD either generally to Vietnam or specifically to 
stressors (1), (4) and (6) through (8).  

In light of this medical evidence, the RO, including via AMC, 
attempted unsuccessfully to verify that the alleged stressors 
occurred.  The information received as a result of the RO's 
attempt is crucial, however, as it generally supports the 
veteran's assertions.  This information, which is included in 
service personnel records and letters from U.S. Armed 
Services Center for Unit Records Research (USASCRUR), 
confirms that the veteran was a member of the 374th 
Organizational Maintenance Squadron.  It also confirms that, 
in this capacity, the veteran received a security clearance 
and authorization to access classified defense information by 
a combat support group, and temporarily served, including on 
missions to Cam Ranh Bay, with the 374th TAW, which was the 
only C-130 organization heavily involved in night 
Flare/Forward Air Controller activities involving highly 
sensitive, classified missions.  

Information in the claims file establishes that the veteran 
is credible.  Given the classified nature of the missions at 
issue, however, the Board does not believe that an additional 
attempt to verify details of the reported missions would be 
successful.  However, there are other stressors the veteran 
has reported, which VA has not yet attempted to verify, 
including the death of Technical Sergeant Tingay and the 
December 1967 emergency landing of the veteran's aircraft in 
North Dakota.  Such action should be taken on remand, 
including by obtaining more specific information from the 
veteran and all pertinent unit histories, operation and 
situation reports, and daily journals.  

Third, in a prior remand dated July 2003, the Board 
instructed AMC to arrange for the veteran to be afforded a VA 
psychiatric examination, during which an examiner could offer 
an opinion as to whether it was at least as likely as not 
that the veteran's PTSD is related to a verified stressor.  
AMC complied, but the examiner considered all stressors the 
veteran reported, none of which was verified, in offering his 
opinion.  In light of this fact, on remand, AMC must ensure 
completion of all previously requested development.  See 
Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a 
remand by the Board confers on the veteran, as a matter of 
law, the right to compliance with remand orders).

This case is REMANDED for the following action:

1.  AMC should contact the veteran and 
ask him to provide a more detailed 
written statement regarding the death of 
Technical Sergeant Tingay.  Such 
statement should include the full name of 
the Technical Sergeant, the date and 
location of his death, the unit to which 
he was assigned at the time of his death, 
and a description of the circumstances of 
his death.

2.  After the foregoing actions are 
completed, AMC should pursue all 
reasonable avenues of development in an 
attempt to verify the veteran's alleged 
stressors, particularly, the death of 
Technical Sergeant Tingay and the 
December 1967 aircraft emergency, 
including contacting USASCRUR and all 
other appropriate authorities and 
requesting those authorities to send to 
VA all documentation that might be 
pertinent, including unit histories, 
operation and situation reports, and 
daily journals.  

3.  If AMC receives information 
confirming the occurrence of an alleged 
in-service stressor, it should prepare a 
report to this effect, which details the 
nature of the specific stressor or 
stressors established by the record.  If 
AMC determines that no alleged stressor 
actually occurred, it should so state in 
its report, which should then be 
associated with the claims file.

4.  If AMC finds that at least one of the 
alleged stressors actually occurred, it 
should make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded a psychiatric 
examination for the purpose of 
determining the etiology of the veteran's 
PTSD and any other psychiatric disorder 
shown to exist.  AMC should forward the 
claims file to the examiner for review of 
all pertinent documents therein and ask 
the examiner to confirm in his written 
report that he conducted such a review.  
Following a thorough evaluation, during 
which all indicated tests are performed, 
the examiner should:

a) Identify all evident psychiatric 
symptomatology;  

b) Diagnose all evident psychiatric 
disorders, including, if 
appropriate, PTSD;  

c) Offer an opinion regarding the 
etiology of each disorder;  

d) In so doing, specifically 
indicate whether it is at least as 
likely as not related to the 
veteran's service, including either 
a verified in-service stressor or 
documented in-service psychiatric 
complaints;    

e) Not rely upon any unverified 
stressor in determining whether the 
veteran's in-service experiences 
were of sufficient severity to 
support a diagnosis of PTSD; and   

f) Provide detailed rationale, with 
specific references to the record, 
for the opinions provided.  

5.  Thereafter, the RO should readjudicate 
the veteran's claim based on all of the 
evidence of record.  If the benefit sought 
on appeal is not granted to the veteran's 
satisfaction, the RO should provide the 
veteran and his representative a 
supplemental statement of the case and an 
opportunity to respond thereto.  

6.  AMC should afford the veteran a 
hearing at the RO, before a member of the 
Board.

Subject to current appellate procedure, the RO should then 
return this case to the Board for further consideration, if 
in order.  By this REMAND, the Board intimates no opinion as 
to the ultimate disposition of the appeal.  No action is 
required of the veteran unless he receives further notice.  
He does, however, have the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369, 372 (1999).

The law requires that this claim be afforded expeditious 
treatment.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes) (providing that all claims that are remanded 
by the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional 
development or other appropriate action must be handled 
expeditiously); see also VBA's Adjudication Procedure Manual, 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03 (directing 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court).



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


